CRELAVEROTAAK RRA

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

y.

Shelly Washington,

Defendant.

 

 

WHEREAS, with the defendant’s con
United States Magistrate Judge on September

WHEREAS, a transcript of the plea all
the District Court;

WHEREAS, upon review of the trans
entered the guilty plea knowingly and volunta:
plea;

IT IS HEREBY ORDERED that the de

SO ORDERED:

Dated: New York, New York
October § , 2020

TI
UI
s¢

HRStAs Fed TOMA Pape Paste

Page 2

PROPOSED}
ORDER

20 Cr. 37 (LAK)

sent, her guilty plea allocution was made before a

28, 2020;

ocution was made and thereafter was transmitted to

tript, this Court has determined that the defendant

tily and that there was a factual basis for the guilty

fendant’s guilty plea is accepted.

Yu

HE HONORABLE LEWISPA. KAPLAN
NITED STATES DISTRIGT JUDGE
DUTHERN DISTRICT OF NEW YORK

 

 

 
